PER CURIAM.
Plaintiff appeals a summary final judgment entered in favor of defendant State Farm in an action seeking a declaratory judgment as to whether State Farm’s policy of insurance bound it to pay punitive damages if any should be assessed against its insured in the action brought by plaintiff against State Farm and its insured. The trial court entered summary final judgment finding that State Farm’s policy of insurance did not afford coverage for punitive damages.
Because the record on appeal discloses that there are issues of material fact which have not been eliminated by the movant for summary judgment so as to entitle it to summary judgment as a matter of law, we reverse and remand for further proceedings.
Reversed and remanded.